Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 13 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 line 13 and Claim 13 line 13 the recitation “on the basis “lacks antecedent basis. 

Claim Rejections - 35 USC § 101

Claim 19 is rejected under 35U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Nothing requires physical carrier for program. To be eligible under 101 it must solely be drawn to a physical medium and not encompass a signal. Since signals are not in and of themselves patent eligible subject matter (see in re Nuijten), these claims must then be rejected under 101. As 


Claim Rejections - 35 USC § 102
Claim(s) 1 and 13 are  rejected under 35 U.S.C. 102(a) (1) as being anticipated  by Kambath  et al pages 6159-6169 cited by Applicant   .
Kambath  et al discloses torsional mode damping controller ( see fig 1 bottom left block for an electro mechanical system , see fig 1 , in which power electronics provide power to drive an electrical motor , fig 1 top left block , and in which plural rotating masses , including a rotor of motor are mechanically coupled to transmit torque there between ( see fig 2 showing transmission line),  the controller modifying power provided to motor to provide active damping control of torsional vibration in the rotating masses, ( see fig 6 and the accompanying text of chapter III) , wherein the controller is configured to receive a measurement of rotational speed of rotating masses wm and an estimate or a measurement of torque transmitted between the rotating masses Tsh( see fig 5 left part) based on the received transmitted torque Tsh, generate a compensating torque to suppress vibration Tcom, ( see fig 5 middle part), based on the received rotational speed wm and compensating torque Tcom, generate an electromagnetic torque modification signal Tmodi( see fig 7), and modify the power provided to motor on the basis of electromagnetic torque modification  signal Tmodi( fig 7 and equation 25), wherein the controller is further congaed to generate the compensating torque Tcom by applying a filter to the received transmitted torque Tsh, the filter being based on plural tunable parameter including a tuning K, a cut off frequency Wn and a resonant damping ration ( see fig 6 and the equation 18-24). Subject matter of claim  4 and 16 are disclosed fig 7 ,  claim 5 and 17 disclosed fig 5 , claim 6 and 18 disclosed  in fig 4 , claim 7 disclosed fig 1 , claim 8 chapter III, claim 9 chapter IIB, claim 10-12  fig 1  . 
Allowable Subject Matter

Claims-2-3 and 15 are   objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art does not disclose filter with amplitude gain with expression in claim 2, natural resonant frequency is at least 70 degrees.    


Prior Art DE112019001688 T5 and JP2018186616A disclose torsional damping with motor and filter 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Eduardo colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846